Appeal by defendant Helen C. Young, Director of Public Welfare, Westchester County, from an order dated November 10, 1945, directing her to pay $45 to the respondent for old age assistance for the months of February, 1945, and March, 1945, and denying her cross motion to dismiss the petition on the ground that it is insufficient on the face thereof. Order reversed on the law, without costs, the motion of respondent denied, without costs, and the cross motion of Helen C. Young, as Director of the Department of Public Welfare, granted, without costs. The petition by fair implication alleges a demand for the cheeks, as it expressly alleged a refusal to turn them over. The petition, however, is insufficient in that it did not allege facts showing that respondent had availed himself of his right of appeal to the State Department of Public Welfare, pursuant to section 214 of the Social Welfare Law, or facts establishing a clear legal right to a mandamus order. Order dated December 8, 1945, granting permission to appeal from the order dated November 10, 1945, upon condition that appellant pay certain expenses of the appeal, insofar as appealed from, unanimously affirmed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, Aldrich and Nolan, JJ., concur. [See post, p. 1024.]